[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The testimony introduced by the plaintiff constitutes more than a mere suspicion of wrongdoing too vague as to warrant the granting of a bill of discovery. See, Cadle Co. v. Drubner, 64 Conn. App. 69 (2001). By contrast, the transcript of the March 2, 2001 hearing on the plaintiff's Motion to Perpetuate Testimony, when considered in the light most favorable to the plaintiff as the court must, confirms the court's prior ruling that the plaintiff has met its burden of establishing probable cause to believe that the plaintiff has one or more potential causes of action against the defendant. See, Falco v. Institute of Living,254 Conn. 321, 332, 757 A.2d 571 (2000). Accordingly, the plaintiff has met her burden of proof and the court reaffirms it's decision of May 7, 2001.
Bryant, J. CT Page 10154